 1   Marc S. Stern                                                      Honorable Christopher M. Alston
 2   1825 NW 65th Street                                                Chapter 7
     Seattle, WA 98117
 3   (206) 448-7996
     marc@hutzbah.com
 4
 5
                                         UNITED STATES BANKRUPTCY COURT
 6                                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
       In re:                                                       No. 15-10671-CMA
 8
       CAROL ANN PORTER                                             DECLARATION OF
 9
                                                                    CHRISTINA HENRY
10                                  Debtor.
11
12                 Christina Henry, declares under penalty of perjury that the following statements are true

13   to the best of his knowledge and belief.
14
                   1.              I am an attorney licensed to practice law in the state of Washington and I have
15
     been so licensed since 2001.
16
17                 2.              I graduated from Dartmouth College in 1994 and from Boston College Law

18   School in 2000. I then served a clerkship with the Honorable Whitney Rimel in the United
19
     States Bankruptcy Court for the District of California. After completing my clerkship, I was an
20
     associate in the firm of RCO Legal, P.S. from to 2002 to 2004 and then was at Croker Law
21
22   Group, PLLC from 2004 to 2006. At that point I went out on my own and formed Seattle Debt
23   Law in 2006.
24
                   3.              I am now the first named partner in Henry & DeGraaff, P.S., practicing law in
25
26   the Western District of Washington, primarily in Bankruptcy Court and in federal court in the

27   Western District of Washington.
28                                                                                                       MARC S. STERN
                                                                                                     ATTORNEY AT LAW
                                                                                                   1825 NW 65TH STREET
     DECLARATION OF CHRISTINA HENRY                         -1                                      SEATTLE, WA 98117
     Decl of Christina Henry.wpd                                                                         (206) 448-7996




     Case 15-10671-CMA                        Doc 248     Filed 06/05/20    Ent. 06/05/20 17:16:41       Pg. 1 of 3
 1                 4.              I have read the Declaration of Carol Porter filed in these proceedings. I have also
 2
     reviewed the brief in support of reconsideration of attorney's fees, disgorgement of attorney's
 3
     fees paid, and payment of administrative expenses.
 4
 5                 5.              I make my declaration based upon these documents. I am familiar with the

 6   standard of practice in the Bankruptcy Court for the Western District of Washington.
 7
                   6.              It is incomprehensible to me that any lawyer familiar with bankruptcy process as
 8
     it is practiced in the Western District of Washington would fail to instruct his client to stop
 9
10   making mortgage payments and paying real property taxes after her Chapter 11 case was
11   converted to Chapter 7. However I would insist that the debtor pay homeowner's insurance. It
12
     is inconceivable to me that any attorney practicing bankruptcy law in the Western District of
13
14   Washington, with an understanding of the law of homestead and appreciation of property after

15   the bankruptcy filing, would not advise the debtor to stop making such payments. I can
16
     conceive of no reason for a debtor in a liquidating Chapter 7 to be making mortgage payments
17
     on the property for four years without ever moving for abandonment.
18
19                 7.              I find it incomprehensible and well below the standard of care for an attorney to

20   remain the attorney of record for a debtor after advising her that he had a conflict of interest and
21
     could not file any pleadings. Further, I find it below the standard of care for an attorney
22
     practicing in the Western District of Washington to refuse to file pleadings on behalf of his
23
24   client and failing to appear at hearings to which his client wishes to be heard. It is my belief that

25   the standard of care is to seek an order authorizing withdrawal. Instead, when Ms. Porter asked
26
27
28                                                                                                        MARC S. STERN
                                                                                                      ATTORNEY AT LAW
                                                                                                    1825 NW 65TH STREET
     DECLARATION OF CHRISTINA HENRY                         -2                                       SEATTLE, WA 98117
     Decl of Christina Henry.wpd                                                                          (206) 448-7996




     Case 15-10671-CMA                       Doc 248      Filed 06/05/20     Ent. 06/05/20 17:16:41       Pg. 2 of 3
 1   Mr. Carter to withdraw, he informed her that he could file a motion to withdraw, but he did not
 2
     think the Judge would sign it, which I find incomprehensible.
 3
                   8.              It is clear that Ms. Porter was not represented in these proceedings in a
 4
 5   competent manner.

 6                 9.              Ms. Porter clearly has been damaged to the extent of four years of making the
 7
     first and second mortgage payments. She has also been damaged by the improvements she
 8
     made to the property post-petition.
 9
10                 Executed under penalty of perjury this 4th day of June, 2020 at Seattle, Washington.
11
12                                                                 /s/ Christina L Henry
                                                                  Christina L. Henry, WSBA# 31273
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                                                        MARC S. STERN
                                                                                                      ATTORNEY AT LAW
                                                                                                    1825 NW 65TH STREET
     DECLARATION OF CHRISTINA HENRY                          -3                                      SEATTLE, WA 98117
     Decl of Christina Henry.wpd                                                                          (206) 448-7996




     Case 15-10671-CMA                        Doc 248     Filed 06/05/20     Ent. 06/05/20 17:16:41       Pg. 3 of 3
